UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7361


BEN W. BANE,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Cameron McGowan Currie, Senior District Judge. (2:17-cv-03371-CMC)


Submitted: March 29, 2019                                         Decided: May 16, 2019


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ben W. Bane, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ben W. Bane, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice Bane’s

complaint against the United States under the Federal Tort Claims Act, 28 U.S.C.

§§ 1346(b)(1), 2671-2680 (2012). We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Bane v. United

States, No. 2:17-cv-03371-CMC (D.S.C. filed Oct. 25, 2018 & entered Oct. 26, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2